ITEMID: 001-59882
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: CHAMBER
DATE: 2001
DOCNAME: CASE OF CERIN v. CROATIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses partial award - Convention proceedings
JUDGES: Georg Ress
TEXT: 7. On 10 February 1984 the applicant filed an action in the Zagreb Municipal Court (Općinski sud u Zagrebu) against a private person O. S., the Zagreb City Internal Affairs Office (Gradski sekretarijat za unutrašnje poslove Zagreb) and the Zagreb Union of Municipal Councils (Gradska zajednica općina), for payment of damages regarding his apartment in Zagreb. Subsequently, the applicant altered his claim and named as defendants M. A., the Municipality of Zagreb (Grad Zagreb) and the Republic of Croatia (Republika Hrvatska).
8. Until the date of entry into force of the Convention in respect of Croatia, i.e., 5 November 1997, the Zagreb Municipal Court as the court of first instance held numerous hearings and the relevant authorities examined the applicant’s numerous motions for, inter alia, the removal of the presiding judges.
9. The most recent such motion was filed by the applicant on 7 May 1996 requesting the removal of the presiding judge. He also challenged the Zagreb Municipal Court for bias and requested that his case be dealt by a different court. On 26 September 1996 the Supreme Court (Vrhovni sud Republike Hrvatske) rejected the applicant’s request.
10. The next hearing in the Zagreb Municipal Court scheduled for 9 March 1998 was adjourned at the applicant’s request due to his absence from Zagreb.
11. The next hearing scheduled for 7 September 1998 was adjourned due to the applicant’s illness.
12. At the next hearing on 2 March 1999 it was noted that the applicant had instituted another set of civil proceedings with the Zagreb Municipal Court against the judge presiding in the case in question and the Republic of Croatia. Therefore, the presiding judge requested permission to withdraw. His request was accepted and he was exempted from sitting. The applicant also submitted further specifications on his claim.
13. The case was then transmitted to another judge. At the hearing on 4 December 2000 the applicant’s counsel was invited to submit evidence concerning the specification of the applicant’s claim within 30 days.
14. On 1 March 2001 the applicant’s counsel informed the court that she had ceased to represent the applicant.
15. On 2 and 15 March 2001 the applicant submitted further evidence and again changed his claim. According to the Government, the new claim was not expressed in terms that, if it was to be successful, would make it capable of judicial enforcement.
16. At the hearing on 9 April 2001 the applicant appeared with his new counsel, but without a letter of authority. The court invited the applicant to submit a letter of authority for his new counsel and to formulate his claim so as to make it capable of judicial enforcement in the event of its being successful. It appears that the case is still pending before the Zagreb Municipal Court.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
